755 N.W.2d 170 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin Robert MACKIN, Defendant-Appellant.
People of the State of Michigan, Plaintiff-Appellee,
v.
Jason Thomas Wozniak, Defendant-Appellant.
Docket Nos. 136124, 136125. COA Nos. 281229, 281230.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the February 5, 2008 *171 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.